                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             April 09, 2019
                     UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          VICTORIA DIVISION

LARRY LANDGRAF,                          §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL ACTION NO. 6:18-CV-0061
                                         §
NATIONAL RESOURCE                        §
CONSERVATION SERVICE,                    §
                                         §
        Defendant.                       §

                       MEMORANDUM AND ORDER

      Before the Court is the defendant’s, United States of America, motion to

dismiss the named defendant, the National Resource Conservation Service

(“NRCS”) [DE 13] as a party, and the plaintiff’s, Larry Landgraf, response [DE

14]. After a review of the documents on file, a telephonic conference and an

examination of the applicable law, the Court concludes that the motion to dismiss

should be granted.

                                        I.

      The plaintiff filed suit against the NRCS contending that it contracted with a

third party to conduct mechanical brush control on certain properties near the

plaintiff’s property. The treatment applied required the contractor to “grub” to a

depth of 14 inches below the surface and uproot any trees below the “bud zone”.

The work specified was completed. However, the brush, plants and extracted trees



1/4
were left in place on the land. On or about August 25, 2017, Hurricane Harvey

made landfall near the plaintiff’s property and with high wind speeds, pushed the

debris from the host property onto the plaintiff’s property causing, according to the

plaintiff, substantial damage. A later removal of the debris did not satisfy the

plaintiff and this lawsuit followed.

                                         II.

      It is undisputed that the United States, and not any of its agencies or

employees, is the appropriate party defendant in a suit brought pursuant to the

Federal Tort Claims Act (“FTCA”). See 28 U.S.C. § 1346(b). Specifically, §

1346, entitled “United States as defendant,” provides that the FTCA confers upon

the district courts “exclusive jurisdiction of civil actions on claims against the

United States, for money damages . . . for injury or loss of property, or personal

injury or death caused by the negligent or wrongful act or omission of any

employee of the Government while acting within the scope of his office or

employment, under circumstances where the United States, if a private person,

would be liable to the claimant.” 28 U.S.C. § 1346(b) (emphasis added).

      The FTCA further provides that “[t]he authority of any federal agency to sue

and be sued in its own name shall not be construed to authorize suits against such

federal agency on claims which are cognizable under [this tort claims provision].”

28 U.S.C. § 2679(a) (1982).       Rather, a suit against the United States is the



2/4
exclusive remedy for tort claims arising from the negligent or wrongful actions of

government agencies and/or their employees brought pursuant to the FTCA. Id.

      Against this statutory background, the Fifth Circuit has held that a federal

agency cannot be sued eo nomine under the FTCA. See Galvin v. Occupational

Safety & Health Admin., 860 F. 2d 181, 183 (5th Cir. 1988). Therefore, any suit

commenced against a federal agency, and/or any subdivision thereof, must be

dismissed for lack of jurisdiction. Id.

      In this case, the NRCS is an agency of the United States Department of

Agriculture and is not a juridical person, since it is neither an individual nor a

corporation. See United States Dep’t of Agric. v. Hunter, 171 F.2d 793, 794 (5th

Cir. 1949) (citing United States Dep’t of Agric. v. Remund, 330 U.S. 539, 541, 67

S. Ct. 891, 91 L. Ed. 1082 (1947)). In fact, it is a governmental agency, “not

empowered to sue, or to be sued in evasion of sovereign immunity.” Id. In other

words, the United States is the sole proper defendant under the FTCA—not any of

its agencies or subdivisions thereof.

      The Court is further of the opinion that were the United States properly

listed as the defendant, the plaintiff, nevertheless, would not be able to recover. In

order for the plaintiff to maintain a suit against the United States, he must assert a

“basis for the Court’s jurisdiction and a specific statute containing a waiver” of

governmental immunity. See Swift v. U. S. Border Patrol, 578 F. Supp. 35, 37



3/4
(S.D. Tex. 1983), aff’d 731 F.2d 886 (5th Cir. 1984). The plaintiff’s pleadings fail

in both respects.

      Federal Rules of Civil Procedure, Rule 12(b)(1) mandates dismissal of a

case where the Court lacks jurisdiction. While the United States has waived

immunity when a claim arises under the Federal Torts Claim Act for loss of

property, that Act does not apply here. The alleged negligence asserted against the

United States arises from conduct of a third party aided by an “act of God”. It was

the storm surge from Harvey that pushed the debris from the Hawes’ property onto

the plaintiff’s property. See McWilliams v. Masterson, 112 S.W. 3d 314, 320 (Tex.

App.—Amarillo, 2003, pet. Denied).

      Because the United States was not the party that caused or participated in the

removal of the debris onto the plaintiff’s property, the FTCA waiver of immunity

is inapplicable and the Court lacks subject matter jurisdiction. Therefore, the

United States’ motion to dismiss the plaintiff’s suit is granted.

      It is so Ordered.

      SIGNED on this 9th day of April, 2019.


                                           _________________________________
                                           Kenneth M. Hoyt
                                           United States District Judge




4/4
